DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on January 7, 2022.

Drawings
3.	The drawings were received on October 4, 2018.  These drawings are accepted.

EXAMINER'S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via telephone with Applicant’s Representative Andre Theriault on July 11, 2022.

The application has been amended as follows: Claims 16-20 are now cancelled.

Allowable Subject Matter
5.	Claim 1-15 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An electric fan comprising: 
 	a stator; 
 	a fan rotor rotatably mounted relative to the stator, the fan rotor comprising: 
 	 	an annular body defining a flow passage therethrough; 
 	 	a ring gear extending around the flow passage; and 
 	 	a plurality of fan blades disposed in the flow passage and mounted for common rotation with the annular body about a fan rotation axis; and 
 	 an electric motor mounted to the stator and drivingly engaged with the ring gear to cause rotation of the fan rotor relative to the stator, the electric motor having a motor rotation axis that differs from the fan rotation axis.

Regarding claim 12-15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A fluid propeller comprising: 
 	a stator; 
 	a rotor rotatably mounted relative to the stator, the rotor comprising: 
 	 	an annular body defining a flow passage therethrough; 
 	 	a ring gear extending around the flow passage; and 
 	 	a plurality of blades disposed in the flow passage and mounted for common rotation with the annular body; and 
 	a motor mounted to the stator and drivingly engaged with the ring gear to cause rotation of the rotor relative to the stator, the motor having a motor rotation axis that is disposed radially outwardly from the flow passage.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838